Citation Nr: 1147077	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tumors due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1980 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts.  

The Veteran was afforded an August 2011 hearing before the undersigned at the RO.  The hearing transcript is associated with the record.

The Veteran was previously denied service connection for depression to include as secondary to a left knee disorder in a unappealled February 1998 RO decision.  The instant claim for service connection for an acquired psychiatric disorder is based on a new diagnosis (i.e., PTSD), and must be adjudicated without regard to prior denials that did not consider that diagnosis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The issues of service connection for tumors due to radiation exposure and a psychiatric disability other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has currently diagnosed PTSD as the result of an in-service personal assault for which there is credible supporting evidence. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(5) (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including psychosis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2011).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id. 

During the pendency of the appeal, the Court held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in a claim for service connection for PTSD, the Board must consider all diagnosed psychiatric disorders even if they are not specifically claimed by the Veteran.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).  A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Turning to the evidence, private medical records from August 1979 reflect that the Veteran had complained about a decreased appetite and trouble sleeping.  The examiner assessed a depressed mood.  

Service treatment records do not reflect any psychiatric complaints or treatment.  However, in his medical history questionnaire for separation, the Veteran reported a history of depression.  The examiner commented that the reported depression was not significant.  No psychiatric problems were noted in the September 1982 separation examination report.  

Personnel records confirm that the Veteran served as a military police office and that he was stationed in Germany from October 1980 to April 1982.  Following his return to the United States, he was reprimanded multiple times for various minor infractions such absences and presenting with an unkempt appearance.  These infractions culminated into an expedited separation with an honorable discharge in September 1982.   

In 1995, the Veteran sought VA counseling for depression and substance abuse.  VA treatment records from November 1995, reflect that the Veteran reported childhood abuse beginning when he was about nine years old.  He reported that during service in Germany, someone attempted to rape his wife.  He did not seek counseling.  He was upset that the military investigators were trying to blame his wife over the incident.  He had remained stressed over the assault.   In January 1996, he again reported distress over the in service personal assault.     

In February 2006, a VA social worker cited the Veteran's reports of in-service stressors.  These included his wife being raped by another soldier in Germany, witnessing a child being killed and a helicopter crash, and investigating a suicide.  He noted working diagnoses of PTSD and depression.  In June 2006, the Veteran reiterated the stressors reported in February 2006. 

The Veteran submitted a February 2007 stressor statement.  He related several distressing memories from service, including his wife being raped.  He stated that he reported the personal assault to authorities both in Germany and stateside, but they both declined to take action and blamed his wife.  He also recalled having a suicide attempt in Germany over the distress of his wife's rape.   

In November 2010, the Veteran underwent a VA PTSD examination.  The examiner reviewed the claims files and interviewed the Veteran.  He reported having an abusive childhood.  He believed his father likely had an undiagnosed psychiatric disorder.  Although he described himself a typical teenager, he attempted suicide at age 17 after breaking-up with his girlfriend.  He later married that girlfriend, and they continued to be married.  The examiner noted the Veteran's disciplinary infractions during service.  The Veteran reported an increase in violent behavior (i.e. punching walls) following his wife's rape.  

The Veteran detailed several in-service stressors.  Regarding the personal assault, he stated that another soldier shared a house with him and his wife in Germany.  The soldier's wife had lived with them, but returned to the United States.  One day, the Veteran returned to the house and discovered his wife had been raped by this soldier.  He had him arrested.  He reported having a suicide attempt after the rape incident.  His emotions had not been the same since then.  

He reported that it was investigated when he returned to the United States at Fort Campbell, Kentucky.  However, the investigators blamed his wife.  He could not provide additional details as the incident continued to be too disturbing.  He also reported responding to a domestic disturbance where a baby was murdered and a helicopter accident.  He affirmed having intrusive memories, avoidant behavior, and increased arousal symptoms.  He stated that these symptoms had existed since 1981 or 1982, except for numbness and social isolation which developed later.  He reported that he had never been able to handle stress, and the military made it worse. 

Mental status examination showed an appropriate appearance and communication skills.  The examiner noted a restricted affect and nervous mood.  Thought process and content were normal and no delusions were observed.  The Veteran reported having severe sleep disturbances and poor memory.  However, his judgment and impulse control were maintained. 

The examiner noted results from two psychometric tests indicated PTSD.  She commented that the test results were probably valid, but it was likely the Veteran had exaggerated some answers.  However, she did not believe there was evidence of exaggeration for secondary gain.  She diagnosed PTSD, cannabis dependence, pain disorder due to psychological factors, and major depression.  She noted that his childhood history had made him more vulnerable to developing PTSD from his wife's rape.  She cited his wife's in-service rape as a primary stressor, in addition to others.  

At the August 2011 hearing the Veteran again reported that near the end of his tour in Germany his wife had been raped.  He testified that he had reported the rape upon his return to the United States, but that investigators blamed his wife.  

He described his mental capacitates as not being fully intact.  He had depressive symptoms before leaving Germany and tried to forget about the personal assault.  He continued to have adjustment problems upon returning to the United States and received an early separation.  He also cited additional in-service stressors of suicide, murders, and witnessing a helicopter accident while working as military policeman.  He stated that his military performance significantly deteriorated after his wife's assault.  He continued to have difficulty adjusting to stress during civilian employment.  

The record shows that the Veteran has a current diagnosis of PTSD.  The November 2010 VA psychologist listed his wife's rape as a primary stressor underlying the diagnosis.  This record satisfies the first and second requirement for service connection for PTSD -a current diagnosis of PTSD and a link established by medical evidence between the diagnosis and the claimed in-service stressor.  Notably, the VA psychologist explained that the Veteran's childhood history made him more prone to developing PTSD, but did not describe it as a preexisting disorder.  See 38 C.F.R. § 3.306.  

The remaining issue is whether there is credible evidence to support the Veteran's reports of the in-service personal assault.  Available service department records do not reflect any reports of the rape of psychiatric treatment.  However, at separation the Veteran reported depression.  Personnel records confirm that he had served as military police officer and was stationed in Germany for about a year and half.  They also document a sustained decreased in job performance following his return from Germany.  

The provisions of 38 C.F.R. § 3.304(f)(5) do not require that the personal assault have been on the person claiming PTSD.  Hence, the Board concludes that they are applicable where, as here, the stressor consists of a personal assault on a close family member.

The reports of decreased job performance after the time frame of the rape, together with the VA examiner's reports provide evidence of behavior changes in response to the in-service personal assault on his wife.

The Board finds the Veteran credible in his reports of the in-service personal assault.  Caluza.  Although the personal assault is not currently documented, service records show the Veteran having a sustained decrease in performance upon returning from Germany and reports of a depressed mood.  The Board also observes that he reported the stressor to VA healthcare providers many years ago.  His reports are generally consistent and there is nothing inherent implausible about them.  Hence, the record contains credible evidence of an in-service personal assault stressor.  The Board finds that the criteria for service connection for PTSD have been met.  38 C.F.R. § 3.304(f). 


ORDER

Service connection for PTSD is granted.  


REMAND

The issue of service connection for tumors due to radiation exposure is remanded for additional development.  

At the August 2011 hearing, the Veteran reported that he had been receiving Social Security Administration (SSA) disability benefits since 2004.  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the Veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The Veteran has not specified the disability(s) that was underlying the SSA disability award.  As the SSA disability determination records may include pertinent evidence, a remand is necessary to obtain these records. 

The Veteran has also identified outstanding private medical records at the Bay State Medical Center and outstanding VA treatment records from the VA Medical Center in White River Junction, Vermont.  These medical records must be obtained.  

The remanded claim is premised upon in-service radiation exposure.  The Veteran reported that he was monitored for radiation exposure during service.  Although it has not been explicitly reported that the Veteran has a radiogenic disease; he has reported tumors at various locations over his body, and certain tumors are considered radiogenic diseases.  38 C.F.R. § 3.311(b)(4) (2011).  As such, it is necessary to obtain an estimate of his radiation exposure in service and if radiation exposure is confirmed, an opinion as to whether the tumors are the result of such exposure.  38 C.F.R. § 3.311(a)(1)(iii), (b) (2011).  

Although the Board has granted service connection for PTSD, his claim encompasses a psychiatric disability regardless of the diagnosis.  Clemons.  VA's General Counsel has taken the position in litigation at the Court that Clemons requires VA to adjudicate entitlement to service connection for all diagnosed psychiatric disabilities.  On the VA examination in November 2010 a number of psychiatric and substance abuse disabilities were diagnosed in addition to PTSD.  It is not clear whether the examiner found these additional disabilities to be associated with PTSD or otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact SSA and request all decisions and medical records associated with the Veteran's award of SSA disability benefits.  Any records received should be associated with the claims file.  Ensure that the search procedures governing Federal records request outlined in 38 C.F.R. § 3.159(c)(2) are followed.  

2.  Obtain all VA treatment records of the Veteran's treatment for tumors or psychiatric disabilities from the VA Medical Center in White River Junction, Vermont.  

3.  Take the necessary steps to obtain records of the Veteran's treatment at the Bay State Medical Center.  The AOJ should note that in August 2011, the Veteran submitted an authorization for VA to obtain these records.

If necessary, furnish an additional authorization form for the release of the Bay State Medical Center records.  

4.  If any requested records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records and of any additional development that will be undertaken. 

4.  Request any available records of the Veteran's exposure to radiation in service, including the DD Form 1141.  Refer any records that are received to the Under Secretary for Health to prepare a dose estimate.  

5.  If the newly received records show radiation exposure, refer the record to the Under Secretary for Benefits to obtain an opinion as to whether sound medical and scientific evidence supports the conclusion that it is at least as likely as not that the Veteran's tumors resulted from exposure to radiation in service.

6.  Refer the claims folder to the examiner who provided the November 2010 PTSD examination.  Ask the examiner to clarify whether any of the disabilities diagnosed on that examination, other than PTSD, are the result of the PTSD, or otherwise related to a disease or injury in service (including the stressors reported by the Veteran).

With regard to the diagnosed substance abuse disorders, the examiner should provide an opinion as to whether the substance abuse is secondary to PTSD or other service connected disabilities.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner must provide reasons for the opinions.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report on his in-service activities, as well as his symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

6.  The AOJ should review the record to ensure that the remand instructions have been complied with. 

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


